ELECTRONIC RECORD
                                                                        %io-i5

COA #      02-14-00175-CR                        OFFENSE:        0.06


           The State of Texas v. Zachary
STYLE:     Palmer                                COUNTY:         Wise

COA DISPOSITION:        DISMJR                   TRIAL COURT:    271st District Court


DATE: 06/25/15                    Publish: YES   TC CASE #:      CR17314




                         IN THE COURT OF CRIMINAL APPEALS


STYLE:   The State of Texas v. Zachary Palmer         CCA#:
                                                                     %%0-IS
         s pa\s                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:    A/or.      H    lQ/6^                        SIGNED:                           PC:

JUDGE:     /=>£                                       PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD